Citation Nr: 0944503	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-00 095	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for bilateral hearing loss and, 
if there is, whether service connection is warranted.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2009, in support of his claims, the Veteran 
testified at a videoconference before the undersigned 
Veterans Law Judge (VLJ) of the Board.  Following the 
hearing, the Board held the record open for 60 days to allow 
the Veteran time to submit additional supporting evidence, 
which he did in May 2009.  He also waived his right to have 
the RO initially consider this additional evidence.  
38 C.F.R. §§ 20.800, 20.1304 (2009).


FINDINGS OF FACT

1.  The RO initially considered and denied the Veteran's 
claim for service connection for bilateral hearing loss in 
April 1974, in part because there was no indication he had 
any hearing loss while on active duty in the military, 
including at the time of his discharge or even since service 
because he had failed to report for VA examinations scheduled 
and re-scheduled in connection with his claims, including for 
an ear condition or infection (otitis media) and hearing 
loss.

2.  The RO sent the Veteran a letter later in April 1974 
notifying him of that decision and apprising him of his 
procedural and appellate right, but he did not appeal.

3.  During the many years since that April 1974 decision, 
however, the Veteran has submitted additional evidence - 
including following his recent March 2009 videoconference 
hearing, confirming he has bilateral hearing loss.

4.  This additional evidence has not been previously 
considered, is not cumulative or redundant of evidence 
already on file, relates to an unestablished fact necessary 
to substantiate the hearing loss claim, and raises a 
reasonable possibility of substantiating this claim.

5.  The Veteran's bilateral hearing loss and tinnitus, 
however, were first manifested many years after his military 
service ended and have not been linked by competent evidence 
to his service, including to any excessive noise exposure 
(acoustic trauma) while in the military.  To the contrary, a 
VA audiologist determined in March 2006 that it is less 
likely than not (less than 50/50 probability) these 
conditions were caused by or a result of acoustic trauma 
during the Veteran's military service.


CONCLUSIONS OF LAW

1.  The RO's April 1974 decision initially considering and 
denying the Veteran's claim for service connection for 
bilateral hearing loss is final; however, new and material 
evidence since has been submitted to reopen this claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.160, 
20.200, 20.1103 (2009).

2.  Although there is evidence confirming the Veteran has 
bilateral hearing loss, there remains no competent evidence 
indicating it is the result of disease or injury, including 
acoustic trauma, incurred in or aggravated by his active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107; 
38 C.F.R. §§ 3.303, 3.385 (2009).

3.  His tinnitus also was not incurred in or aggravated by 
his active military service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board is reopening the claim for service 
connection for bilateral hearing loss on the basis of new and 
material evidence.  The Board will then readjudicate this 
claim on its underlying merits (de novo).  As such, there is 
no need to discuss whether there has been sufficient Veterans 
Claims Assistance Act (VCAA) notice to comply with the 
holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
including insofar as apprising the Veteran of the specific 
reasons this claim were previously denied so he would have 
the opportunity to respond by providing evidence that would 
overcome these prior deficiencies.  See also VA Gen. Couns. 
Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  This is because his claim is being 
reopened, regardless.  So even assuming for the sake of 
argument that he did not receive the type of notice 
contemplated by Kent, this is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.

Now as for his claims for service connection for bilateral 
hearing loss and tinnitus on their underlying merits, VA has 
duties to notify and assist him in substantiating these 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate these claims; (2) that VA 
will obtain and assist him in obtaining; and (3) that he is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as 
here, pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 was amended to eliminate the requirement 
that VA also request that he submit any evidence in his 
possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In this case, letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 
and July 2006.  The letters informed him of the evidence 
required to substantiate his claims for service connection 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  He also was advised of the downstream 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  The January 2006 letter was sent prior to initially 
adjudicating his claim in March 2006, the preferred sequence.  
And although the subsequent July 2006 letter did not precede 
the initial adjudication of his claim, the RO has since 
readjudicated his claims in the September 2006 and November 
2006 (or January 2007) SOCs, including considering any 
additional evidence received in response to that additional 
VCAA notice.  The SOCs cited the applicable statutes and 
regulations and discussed the requirements for establishing 
his entitlement to service connection and the reasons and 
bases for not granting his claims.  So the timing defect in 
the provision of that notice has been rectified.  See again 
Mayfield IV and Prickett, supra.

And as for the duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), service personnel records 
(SPRs), private medical records, and VA treatment records - 
including the reports of his several hearing evaluations.  
Also, as already mentioned, the Board held the record open 
for 60 days following his recent March 2009 videoconference 
hearing to allow him time to submit still additional 
evidence, which he did in May 2009 (the report of a hearing 
evaluation in March 2009 at Auditory Associates Hearing 
Center).  The Veteran also had a VA compensation examination 
in March 2006 for an opinion concerning the cause of his 
hearing loss and tinnitus, especially in terms of whether 
these conditions are attributable to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  The report 
of that examination, and the other evidence of record, 
contains the findings needed to properly adjudicate his 
claims.  So another examination or further development of the 
claims is not needed.  38 C.F.R. §§ 3.327, 4.2.

Thus, as there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.

Reopening of the Claim for Service connection for Bilateral 
Hearing Loss

The RO initially considered - and denied, the Veteran's 
claim for service connection for bilateral hearing loss in 
April 1974.  The RO denied the claim because there was no 
indication he had any hearing loss while on active duty in 
the military, including at the time of his discharge or even 
since service because he had failed to report for VA 
examinations scheduled and re-scheduled in connection with 
his claims, including for an ear condition or infection 
(otitis media) and any hearing loss possibly associated with 
it.  See 38 C.F.R. § 3.655, indicating to adjudicate the 
claim based on the evidence of record when the Veteran fails 
to report for a VA compensation examination scheduled in 
conjunction with an original claim.

The RO sent the Veteran a letter later in April 1974 
notifying him of that decision and apprising him of his 
procedural and appellate right, but he did not appeal.  
So that April 1974 decision is final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.1103.

The Veteran may reopen his claim, however, by submitting new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.



New evidence means existing evidence not previously submitted 
to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Evidence of record at the time of the prior, final and 
binding, denial of the claim in April 1974 included the 
Veteran's service treatment records.  The report of the 
October 1970 examination that was conducted prior to his 
entrance into service showed poor overall test thresholds and 
mild high frequency hearing loss (although not sufficient 
hearing loss to be considered a disability as defined by 
VA regulation, 38 C.F.R. § 3.385).  And there were no 
complaints or treatment for hearing loss while in service, 
including when examined in August 1972 for separation from 
service when it was indicated he had excellent overall 
hearing.  He was seen during service, however, for complaints 
of excessive wax in his ears, at one time diagnosed as otitis 
media, but there was never any indication during his service 
of any associated hearing loss.

The Veteran filed an application (VA Form 21-526e) for VA 
compensation benefits in December 1972, the same month he was 
discharged from the military.  The RO scheduled and re-
scheduled him for examinations in connection with his claim, 
but he failed to report for his evaluations, so the RO was 
unable to determine whether he then currently had bilateral 
hearing loss.  Moreover, there was no other clinical evidence 
of record showing he did.

Consequently, the RO sent the Veteran a letter later in April 
1974 notifying him that his claim had been denied and that he 
had the right to appeal, but, as mentioned, he did not.



In November 2005 the Veteran filed a petition to reopen his 
claim for service connection for bilateral hearing loss.  In 
the March 2006 decision at issue, the RO determined he had 
submitted new and material evidence to reopen this claim, but 
then proceeded to deny the claim on its underlying merits 
(de novo review).

Irrespective of the RO's decision, so, too, must the Board 
make this threshold preliminary determination of whether 
there is new and material evidence to reopen this claim, 
before proceeding further, because this initial determination 
affects the Board's jurisdiction to adjudicate the claim on 
its underlying merits.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds, instead, that no new 
and material evidence has been offered, that is where the 
analysis must end, and what the RO determined in this regard 
is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  See also Butler v. Brown, 9 Vet. App. 167 
(1996) and VAOPGCPREC 05-92 (March 4, 1992).

Here, though, the Board agrees with the RO that there is new 
and material evidence to reopen the claim for hearing loss.

Additional evidence submitted since the RO's April 1974 
decision includes the Veteran's hearing testimony, under 
oath, his written statements, as well as the records of his 
evaluation and treatment from private and VA audiologists, 
etc.  Significantly, the reports of his several audiometric 
evaluations confirm he has bilateral hearing loss, one of the 
requirements for establishing his entitlement to service 
connection (i.e., proof he has this claimed condition) that 
was not shown when the RO initially considered and denied his 
claim in April 1974.  So this additional evidence has not 
been previously considered, is not cumulative or redundant of 
evidence already on file, relates to an unestablished fact 
necessary to substantiate the hearing loss claim, and raises 
a reasonable possibility of substantiating this claim..  
Hence, this additional evidence is new and material 
and sufficient to reopen the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  There was a similar holding in 
Evans v. Brown, 9 Vet. App. 273, 283-84 (1996), that the 
newly-presented evidence need not be probative of all the 
elements required to award the claim, but only probative as 
to each element that was a specified basis for the last 
disallowance.

Having reopened the Veteran's claim, the Board now turns its 
attention to readjudicating the claim on its underlying 
merits (a de novo review of the record).  Before proceeding, 
however, the Board must first determine whether rendering a 
decision on the underlying merits will prejudice the Veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  It will 
not, however, because the RO also reopened his claim and 
reviewed it on a de novo basis.

Entitlement to Service Connection for Bilateral Hearing Loss 
and Tinnitus

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Service connection also may be granted for disability shown 
after service, when all the evidence, including that 
pertinent to service, shows the disability was incurred in 
service.  38 C.F.R. 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).



For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that these provisions of 38 C.F.R. § 3.385 
do not have to be met during service, only currently, and 
that a Veteran may establish service connection for a current 
hearing loss disability by submitting evidence that the 
current disability is related to his service..  See Hensley 
v. Brown, 5 Vet. App. 155 (1993); Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).

As already conceded, there is no disputing the Veteran 
currently has bilateral hearing loss, and there also is no 
disputing he has sufficient hearing loss in each ear to 
satisfy the threshold preliminary requirements of § 3.385 to 
be considered an actual disability by VA standards.  So the 
determinative issue, instead, is whether his bilateral 
hearing loss and tinnitus are attributable to his military 
service, and in particular to the type of acoustic trauma he 
is alleging he sustained during service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
And it is in this critical respect, establishing this 
necessary linkage between his current bilateral hearing loss 
and tinnitus and his military service that his claims fail.

In reviewing these claims, none of the findings during 
service clearly represented hearing loss, including at time 
of separation from service.  Although the Veteran was seen 
during service for excessive wax buildup in his ears, and 
there was a resulting diagnosis of otitis media, there was 
never any indication of any associated hearing loss and/or 
tinnitus.  This is probative evidence against his claims for 
these conditions.  See Struck v. Brown, 9 Vet. App. 145 
(1996).

Further, there is no clinical evidence of sensorineural 
hearing loss within a year of the Veteran's discharge from 
service in December 1972, let alone manifested to a 
compensable degree of at least 10-percent disabling.  So to 
the extent it may be considered that sensorineural hearing 
loss is a type of organic disease of the nervous system, it 
may not be presumed this condition was incurred in service, 
either.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

In fact, it was not until many years later that hearing loss 
and tinnitus were first shown, either by complaint or 
objective clinical finding.  This, too, is probative evidence 
against these claims.  See Maxon v. West, 12 Vet. App. 453, 
459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

Most importantly, though, after reviewing the claims file for 
the pertinent medical and other history and examining the 
Veteran personally, a VA audiologist concluded in March 2006 
that it is less likely than not (less than 50/50 probability) 
that the Veteran's hearing loss and tinnitus were caused by 
or a result of acoustic trauma during his military service.  
And in discussing the rationale for this unfavorable opinion, 
this commenting VA audiologist referenced the results of the 
audiological testing conducted for the Veteran's separation 
from service indicating his hearing was within normal limits.

The Veteran submitted additional evidence following his more 
recent March 2009 videoconference hearing.  But this 
additional evidence, a copy of an audiogram conducted in 
March 2009 at the Auditory Associates Hearing Center, only 
reaffirms that he has bilateral, high frequency, hearing loss 
(a point even the March 2006 VA compensation examiner 
conceded based on the results of her audiogram).  So this 
additional evidence the Veteran submitted after his recent 
hearing does not add anything additionally of substance to 
his claim for hearing loss because there is still not the 
required linkage to his military service.  That is to say, 
there is no other medical evidence of record disputing the VA 
examiner's unfavorable conclusion. 

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  
And since the preponderance of the evidence is against these 
claims, there is no reasonable doubt to be resolved in his 
favor, and these claims must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is reopened; however, service connection for bilateral 
hearing loss is denied.

Service connection for tinnitus also is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


